Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 4, 7, 9 – 10, 12, 15 - 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eswaran et al. (US 7808898 B2) in view of Levy et al. (US 2018/0288145 A1).

Regarding claim 1, Eswaran discloses a flow estimator comprising the features:
.    	a method for microburst detection and management [Eswaran: see Figures 1 – 3 and Abstract], the method comprising:
obtaining within a period, by a network device, a plurality of packets [Eswaran: see Figure 1 and column 1, line 63 – column 2, line 37; column 3, lines 8 – 23; see also column 3, lines 32 – 67; NC device receives data packets and classifies each data packet into a corresponding data flow; a flow count array 112 has a counter for each data flow and each counter stores a count, pkt_count_inst, for packets of the particular flow received over a window of last T cycles; the average counter 114 stores a global count of the average number of communication packets received over a predetermined period of time, for the communications flows (each packet received at CDU 106)];
wherein the obtaining of the plurality of packets uses a snapshot-based data structure [Eswaran: see Figure 1 and column 1, line 63 – column 2, line 37; column 3, lines 8 – 23; see also column 3, lines 32 – 67; see also Figures 2 & 3 and column 5, line 26 – column 6, line 5; NC device receives data packets and classifies each data packet into a corresponding data flow; a flow count array 112 has a counter for each data flow and each counter stores a count, pkt_count_inst, for packets of the particular flow received over a window of last T cycles; the average counter 114 stores a global count of the average number of communication packets received over a predetermined period of time, for the communications flows (each packet received at CDU 106); bloom filter(s) and index hash are used to identify/classify incoming data packet; instantaneous packet values for each flow and average packet value for the global (overall) are updated and stored in flow count array 112 and average counter 114 (data structures)];
detecting, by the network device, congestion associated with the network device [Eswaran: see Figure 1 and column 1, line 63 – column 2, line 37; column 3, lines 8 – 23; see also column 3, lines 32 – 67; see also Figure 2 and column 4, line 1 – column 5, line 
responsive to detecting the congestion, determining, by the network device, that a subset of the plurality of packets are in a congested queue when the congestion occurs [Eswaran: see Figure 1 and column 1, line 63 – column 2, line 37; column 3, lines 8 – 23; see also column 3, lines 32 – 67; see also Figure 2 and column 4, line 1 – column 5, line 25; see also Figure 3 and column 5, line 26 – column 6, line 5; the congestion functionality 212 of the NC device first determines, based on average counter 114, the sizes of queues of NC device, and one or more of the counters of flow count array 112, whether a particular queue size exceeds a predetermined queue threshold value; the NC device further determines if the packet count for the particular flow divided by average counter 114 exceeds a predetermined load-factor threshold; if the load-factor threshold is exceed, that particular flow is considered a culprit flow];
based on the subset of the plurality of packets reaching a threshold percentage of packets in the congested queue when the congestion occurs, indicating, by the network device, an identifiable flow that is a culprit flow [Eswaran: see Figure 1 and column 1, line 63 – column 2, line 37; column 3, lines 8 – 23; see also column 3, lines 32 – 67; see also Figure 2 and column 4, line 1 – column 5, line 25; see also Figure 3 and column 5, line 26 – column 6, line 5; the congestion functionality 212 of the NC device first determines, 
wherein the identifiable flow comprises the subset of the plurality of packets [Eswaran: see Figure 1 and column 1, line 63 – column 2, line 37; column 3, lines 8 – 23; see also column 3, lines 32 – 67; see also Figure 2 and column 4, line 1 – column 5, line 25; see also Figure 3 and column 5, line 26 – column 6, line 5; the congestion functionality 212 of the NC device first determines, based on average counter 114, the sizes of queues of NC device, and one or more of the counters of flow count array 112, whether a particular queue size exceeds a predetermined queue threshold value; the NC device further determines if the packet count for the particular flow divided by average counter 114 exceeds a predetermined load-factor threshold; if the load-factor threshold is exceed, that particular flow is considered a culprit flow; since based on the received packets, the counters of flow count array 112 is updated and congestion detection is then performed to identify overflowed queue(s) and culprit flow(s), the identified culprit flow comprises a subset of the received packets]; and 
responsive to the identifiable flow being indicated as the culprit flow, controlling, by the network device, one or more actions [Eswaran: see Figure 2 and column 4, line 1 – column 5, line 25; NC device, during on a period of time, updates the received packets count (via the average counter 114) and counter of the flow count array 112 

However, Eswaran does not explicitly disclose the features comprising:
wherein the obtaining of the plurality of packets uses a snapshot-based structure to take snapshots of data comprising the plurality of packets,
wherein operations on each snapshot are performed independently across snapshots in parallel.

Levy discloses a method for providing a snapshot of buffer content in a network element comprising the features:
wherein the obtaining of the plurality of packets uses a snapshot-based structure to take snapshots of data comprising the plurality of packets [Levy: see Figure 1 and section 0026, sections 0028 – 0032, sections 0039 – 0044, sections 0047 – 0048; see also Figure 2 and sections 0053 – 0063 & sections 0067 – 0074; switch 20 is connecting to other network elements via multiple ports 24A and to an analyzer 34 via 24B; switch 20 comprises a shared buffer 44 comprises one or more ingress queues 46 for storing packets arriving from the network via ports 24A, and one or more egress queues 48 for storing packets awaiting transmission to the communication network; furthermore, in the shared buffer 44, queues of different sizes may be dynamically allocated to different data flows or to different input/output ports; switch 20 also has a switch controller 60 comprises 
wherein operations on each snapshot are performed independently across snapshots in parallel [Levy: see Figure 1 and section 0026, sections 0028 – 0032, sections 0039 – 0044, sections 0047 – 0048; see also Figure 2 and sections 0053 – 0063 & sections 0067 – 0074; switch 20 is connecting to other network elements via multiple ports 24A and to an analyzer 34 via 24B; switch 20 comprises a shared buffer 44 comprises one or more ingress queues 46 for storing packets arriving from the network via ports 24A, and one or more egress queues 48 for storing packets awaiting transmission to the communication network; furthermore, in the shared buffer 44, queues of different sizes may be dynamically allocated to different data flows or to different input/output ports; switch 20 also has a switch controller 60 comprises a snapshot handler 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Eswaran by incorporating techniques of Levy in order to provide a more robust system that provides a snapshot of actual packets, during normal operation, stored in the buffer of the network element allowing maximal visibility to the state of the network element is achieved [Levy: see section 0017 & section 0019].

	Regarding claim 2, Eswaran further discloses the features comprising:
	the method of claim 1, wherein the congestion is a microburst congestion [Eswaran: see Figure 2 and column 4, line 1 – column 5, line 25; see also Figure 3 and column 5, line 26 – column 6, line 5; NC device, during on a period of time, updates the 
	
	Regarding claim 4, Eswaran further discloses the features comprising:
	the method of claim 1, wherein the controlling of one or more actions comprises dropping packets associated with the identifiable flow [Eswaran: see Figure 2 and column 4, line 1 – column 5, line 25; NC device updates the received packets count (via the average counter 114) and counter of the flow count array corresponding to received packet flow; if the packet count for a particular flow (pkt_count_inst) divided by average counter 114 exceeds a predetermined load-factor threshold and a particular queue size exceeds a predetermined queue threshold; if both threshold values are exceeded, the packets from the particular (overloading) flow may be dropped].

	Regarding claim 7, Eswaran further discloses the features comprising:
	the method of claim 1, wherein the network device is a switch [Eswaran: see Figure 1 and column 1, line 63 – column 2, line 12].

Regarding claim 9, Eswaran discloses a flow estimator comprising the features:
a network device for microburst detection and management [Eswaran: see Figures 1 – 3 and Abstract], the network device comprising:
	a processor [Eswaran: see Figure 1]; and
	a memory coupled with the processor, the memory storing executable instructions that when executed by the processor cause the processor to effectuate operations comprising:
obtaining within a period a plurality of packets [Eswaran: see Figure 1 and column 1, line 63 – column 2, line 37; column 3, lines 8 – 23; see also column 3, lines 32 – 67; NC device receives data packets and classifies each data packet into a corresponding data flow; a flow count array 112 has a counter for each data flow and each counter stores a count, pkt_count_inst, for packets of the particular flow received over a window of last T cycles; the average counter 114 stores a global count of the average number of communication packets received over a predetermined period of time, for the communications flows (each packet received at CDU 106)],
wherein the obtaining of the plurality of packets uses a snapshot-based data structure [Eswaran: see Figure 1 and column 1, line 63 – column 2, line 37; column 3, lines 8 – 23; see also column 3, lines 32 – 67; see also Figures 2 & 3 and column 5, line 26 – column 6, line 5; NC device receives data packets and classifies each data packet into a corresponding data flow; a flow count array 112 has a counter for each data flow and each counter stores a count, pkt_count_inst, for packets of the particular flow received over a window of last T cycles; the average counter 114 stores a global count of the average number of communication packets received over a predetermined period of time, for the communications flows (each packet received at CDU 106); bloom filter(s) 
detecting congestion associated with a switch [Eswaran: see Figure 1 and column 1, line 63 – column 2, line 37; column 3, lines 8 – 23; see also column 3, lines 32 – 67; see also Figure 2 and column 4, line 1 – column 5, line 25; see also Figure 3 and column 5, line 26 – column 6, line 5; the congestion functionality 212 of the NC device first determines, based on average counter 114, the sizes of queues of NC device, and one or more of the counters of flow count array 112, whether a particular queue size exceeds a predetermined queue threshold value; the NC device further determines if the packet count for the particular flow divided by average counter 114 exceeds a predetermined load-factor threshold];
responsive to detecting the congestion, determining that a subset of the plurality of packets are in a congested queue when the congestion occurs [Eswaran: see Figure 1 and column 1, line 63 – column 2, line 37; column 3, lines 8 – 23; see also column 3, lines 32 – 67; see also Figure 2 and column 4, line 1 – column 5, line 25; see also Figure 3 and column 5, line 26 – column 6, line 5; the congestion functionality 212 of the NC device first determines, based on average counter 114, the sizes of queues of NC device, and one or more of the counters of flow count array 112, whether a particular queue size exceeds a predetermined queue threshold value; the NC device further determines if the packet count for the particular flow divided by average counter 114 exceeds a predetermined load-factor threshold; if the load-factor threshold is exceed, that particular flow is considered a culprit flow];
based on the subset of the plurality of packets reaching a threshold percentage of packets in the congested queue when the congestion occurs, indicating an identifiable flow that is a culprit flow [Eswaran: see Figure 1 and column 1, line 63 – column 2, line 37; column 3, lines 8 – 23; see also column 3, lines 32 – 67; see also Figure 2 and column 4, line 1 – column 5, line 25; see also Figure 3 and column 5, line 26 – column 6, line 5; the congestion functionality 212 of the NC device first determines, based on average counter 114, the sizes of queues of NC device, and one or more of the counters of flow count array 112, whether a particular queue size exceeds a predetermined queue threshold value; the NC device further determines if the packet count for the particular flow divided by average counter 114 exceeds a predetermined load-factor threshold; if the load-factor threshold is exceed, that particular flow is considered a culprit flow],
wherein the identifiable flow comprises the subset of the plurality of packets [Eswaran: see Figure 1 and column 1, line 63 – column 2, line 37; column 3, lines 8 – 23; see also column 3, lines 32 – 67; see also Figure 2 and column 4, line 1 – column 5, line 25; see also Figure 3 and column 5, line 26 – column 6, line 5; the congestion functionality 212 of the NC device first determines, based on average counter 114, the sizes of queues of NC device, and one or more of the counters of flow count array 112, whether a particular queue size exceeds a predetermined queue threshold value; the NC device further determines if the packet count for the particular flow divided by average counter 114 exceeds a predetermined load-factor threshold; if the load-factor threshold is exceed, that particular flow is considered a culprit flow; since based on the received packets, the counters of flow count array 112 is updated and congestion detection is then performed and 
responsive to the identifiable flow being indicated as the culprit flow, controlling, by the network device, one or more actions [Eswaran: see Figure 2 and column 4, line 1 – column 5, line 25; NC device, during on a period of time, updates the received packets count (via the average counter 114) and counter of the flow count array 112 corresponding to received packet flow; if, within that period of time, both the packet count for a particular flow (pkt_count_inst) divided by average counter 114 exceeds a predetermined load-factor threshold and a particular queue size exceeds a predetermined queue threshold, the packets from the particular (overloading) flow may be dropped].

However, Eswaran does not explicitly disclose the features comprising:
wherein the obtaining of the plurality of packets uses a snapshot-based structure to take snapshots of data comprising the plurality of packets.,
wherein operations on each snapshot are performed independently across snapshots in parallel.

Levy discloses a method for providing a snapshot of buffer content in a network element comprising the features:
wherein the obtaining of the plurality of packets uses a snapshot-based structure to take snapshots of data comprising the plurality of packets [Levy: see Figure 1 and section 0026, sections 0028 – 0032, sections 0039 – 0044, sections 0047 – 0048; see also Figure 2 and sections 0053 – 0063 & sections 0067 – 0074; switch 20 is connecting 
wherein operations on each snapshot are performed independently across snapshots in parallel [Levy: see Figure 1 and section 0026, sections 0028 – 0032, sections 0039 – 0044, sections 0047 – 0048; see also Figure 2 and sections 0053 – 0063 & sections 0067 – 0074; switch 20 is connecting to other network elements via multiple 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Eswaran by incorporating techniques of Levy in order to provide a more robust system that provides a snapshot of actual packets, during normal operation, stored in the buffer of the network element 


	Regarding claim 10, Eswaran further discloses the features comprising:
	the network device of claim 9, wherein the congestion is a microburst congestion [Eswaran: see Figure 2 and column 4, line 1 – column 5, line 25; see also Figure 3 and column 5, line 26 – column 6, line 5; NC device, during on a period of time, updates the received packets count (via the average counter 114) and counter of the flow count array 112 corresponding to received packet flow; if, within that period of time, both the packet count for a particular flow (pkt_count_inst) divided by average counter 114 exceeds a predetermined load-factor threshold and a particular queue size exceeds a predetermined queue threshold, the packets from the particular (overloading) flow may be dropped; therefore, the monitoring and determination for congestion is each flow during a period of time].
	
	Regarding claim 12, Eswaran further discloses the features comprising:
	The network device of claim 9, wherein the controlling of one or more actions comprises dropping packets associated with the identifiable flow [Eswaran: see Figure 2 and column 4, line 1 – column 5, line 25; NC device updates the received packets count (via the average counter 114) and counter of the flow count array corresponding to received packet flow; if the packet count for a particular flow (pkt_count_inst) divided by average counter 114 exceeds a predetermined load-factor threshold and a particular 

Regarding claim 15, Eswaran discloses a flow estimator comprising the features:
.    	a computer-readable storage medium storing computer executable instructions that when executed by a computing device cause the computing device to effectuate operations [Eswaran: see Figures 1 – 3 and Abstract], the network device comprising:
obtaining within a period a plurality of packets [Eswaran: see Figure 1 and column 1, line 63 – column 2, line 37; column 3, lines 8 – 23; see also column 3, lines 32 – 67; NC device receives data packets and classifies each data packet into a corresponding data flow; a flow count array 112 has a counter for each data flow and each counter stores a count, pkt_count_inst, for packets of the particular flow received over a window of last T cycles; the average counter 114 stores a global count of the average number of communication packets received over a predetermined period of time, for the communications flows (each packet received at CDU 106)],
wherein the obtaining of the plurality of packets uses a snapshot-based data structure [Eswaran: see Figure 1 and column 1, line 63 – column 2, line 37; column 3, lines 8 – 23; see also column 3, lines 32 – 67; see also Figures 2 & 3 and column 5, line 26 – column 6, line 5; NC device receives data packets and classifies each data packet into a corresponding data flow; a flow count array 112 has a counter for each data flow and each counter stores a count, pkt_count_inst, for packets of the particular flow received over a window of last T cycles; the average counter 114 stores a global count of the average number of communication packets received over a predetermined period of 
detecting congestion associated with a network device [Eswaran: see Figure 1 and column 1, line 63 – column 2, line 37; column 3, lines 8 – 23; see also column 3, lines 32 – 67; see also Figure 2 and column 4, line 1 – column 5, line 25; see also Figure 3 and column 5, line 26 – column 6, line 5; the congestion functionality 212 of the NC device first determines, based on average counter 114, the sizes of queues of NC device, and one or more of the counters of flow count array 112, whether a particular queue size exceeds a predetermined queue threshold value; the NC device further determines if the packet count for the particular flow divided by average counter 114 exceeds a predetermined load-factor threshold];
responsive to detecting the congestion, determining that a subset of the plurality of packets are in a congested queue when the congestion occurs [Eswaran: see Figure 1 and column 1, line 63 – column 2, line 37; column 3, lines 8 – 23; see also column 3, lines 32 – 67; see also Figure 2 and column 4, line 1 – column 5, line 25; see also Figure 3 and column 5, line 26 – column 6, line 5; the congestion functionality 212 of the NC device first determines, based on average counter 114, the sizes of queues of NC device, and one or more of the counters of flow count array 112, whether a particular queue size exceeds a predetermined queue threshold value; the NC device further determines if the packet count for the particular flow divided by average counter 114 exceeds a 
based on the subset of the plurality of packets reaching a threshold percentage of packets in the congested queue when the congestion occurs, indicating an identifiable flow that is a culprit flow [Eswaran: see Figure 1 and column 1, line 63 – column 2, line 37; column 3, lines 8 – 23; see also column 3, lines 32 – 67; see also Figure 2 and column 4, line 1 – column 5, line 25; see also Figure 3 and column 5, line 26 – column 6, line 5; the congestion functionality 212 of the NC device first determines, based on average counter 114, the sizes of queues of NC device, and one or more of the counters of flow count array 112, whether a particular queue size exceeds a predetermined queue threshold value; the NC device further determines if the packet count for the particular flow divided by average counter 114 exceeds a predetermined load-factor threshold; if the load-factor threshold is exceed, that particular flow is considered a culprit flow],
wherein the identifiable flow comprises the subset of the plurality of packets [Eswaran: see Figure 1 and column 1, line 63 – column 2, line 37; column 3, lines 8 – 23; see also column 3, lines 32 – 67; see also Figure 2 and column 4, line 1 – column 5, line 25; see also Figure 3 and column 5, line 26 – column 6, line 5; the congestion functionality 212 of the NC device first determines, based on average counter 114, the sizes of queues of NC device, and one or more of the counters of flow count array 112, whether a particular queue size exceeds a predetermined queue threshold value; the NC device further determines if the packet count for the particular flow divided by average counter 114 exceeds a predetermined load-factor threshold; if the load-factor threshold is exceed, that particular flow is considered a culprit flow; since based on the received packets, the and 
responsive to the identifiable flow being indicated as the culprit flow, controlling, by the network device, one or more actions [Eswaran: see Figure 2 and column 4, line 1 – column 5, line 25; NC device, during on a period of time, updates the received packets count (via the average counter 114) and counter of the flow count array 112 corresponding to received packet flow; if, within that period of time, both the packet count for a particular flow (pkt_count_inst) divided by average counter 114 exceeds a predetermined load-factor threshold and a particular queue size exceeds a predetermined queue threshold, the packets from the particular (overloading) flow may be dropped].

However, Eswaran does not explicitly disclose the features comprising:
wherein the obtaining of the plurality of packets uses a snapshot-based structure to take snapshots of data comprising the plurality of packets,
wherein operations on each snapshot are performed independently across snapshots in parallel.

Levy discloses a method for providing a snapshot of buffer content in a network element comprising the features:
wherein the obtaining of the plurality of packets uses a snapshot-based structure to take snapshots of data comprising the plurality of packets [Levy: see Figure 1 and section 0026, sections 0028 – 0032, sections 0039 – 0044, sections 0047 – 0048; see 
wherein operations on each snapshot are performed independently across snapshots in parallel [Levy: see Figure 1 and section 0026, sections 0028 – 0032, sections 0039 – 0044, sections 0047 – 0048; see also Figure 2 and sections 0053 – 0063 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Eswaran by incorporating techniques of Levy in order to provide a more robust system that provides a snapshot of actual packets, during normal operation, stored in the buffer of the network element 

	Regarding claim 16, Eswaran further discloses the features comprising:
	the computer-readable storage medium of claim 15, wherein the congestion is a microburst congestion [Eswaran: see Figure 2 and column 4, line 1 – column 5, line 25; see also Figure 3 and column 5, line 26 – column 6, line 5; NC device, during on a period of time, updates the received packets count (via the average counter 114) and counter of the flow count array 112 corresponding to received packet flow; if, within that period of time, both the packet count for a particular flow (pkt_count_inst) divided by average counter 114 exceeds a predetermined load-factor threshold and a particular queue size exceeds a predetermined queue threshold, the packets from the particular (overloading) flow may be dropped; therefore, the monitoring and determination for congestion is each flow during a period of time].
	
	Regarding claim 18, Eswaran further discloses the features comprising:
the computer-readable storage medium of claim 15, wherein the controlling of one or more actions comprises dropping packets associated with the identifiable flow [Eswaran: see Figure 2 and column 4, line 1 – column 5, line 25; NC device updates the received packets count (via the average counter 114) and counter of the flow count array corresponding to received packet flow; if the packet count for a particular flow (pkt_count_inst) divided by average counter 114 exceeds a predetermined load-factor threshold and a particular queue size exceeds a predetermined queue threshold; if both .


4.	Claims 3, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Eswaran et al. (US 7808898 B2) in view of Levy et al. (US 2018/0288145 A1) and further in view of Crisan et al. (US 2014/0269288 A1).

Regarding claim 3, Eswaran and Levy disclose all claimed limitation above. However, Eswaran and Levy do not explicitly disclose the features comprising:
the method of claim 1, wherein the controlling of one or more actions comprises adjusting a quality of service of the network device associated with packets of the identifiable flow. 
Crisan discloses a method of monitoring transmission of data comprising the features:
the method of claim 1, wherein the controlling of one or more actions comprises adjusting a quality of service of the network device associated with packets of the identifiable flow [Crisan: see Figures 4 & 6 and sections 0064 – 0077 & sections 0049 - 0063; a logically centralized load manager (which may be physically distributed) may determine any culprit flow(s) and may send individual control messages to each culprit flow source; the control message may be an unicast signal with per-source specific controls including a new transmission rate].  
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Eswaran with Levy by 

Regarding claim 11, Eswaran and Levy disclose all claimed limitation above. However, Eswaran and Levy do not explicitly disclose the features comprising:
the network device of claim 9, wherein the controlling of one or more actions comprises adjusting a quality of service of the network device associated with packets of the identifiable flow. 
Crisan discloses a method of monitoring transmission of data comprising the features:
the network device of claim 9, wherein the controlling of one or more actions comprises adjusting a quality of service of the network device associated with packets of the identifiable flow [Crisan: see Figures 4 & 6 and sections 0064 – 0077 & sections 0049 - 0063; a logically centralized load manager (which may be physically distributed) may determine any culprit flow(s) and may send individual control messages to each culprit flow source; the control message may be an unicast signal with per-source specific controls including a new transmission rate].  
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Eswaran with Levy by incorporating techniques of Crisan in order to provide a more robust system that provides an early indicator of congestion, allowing action to be taken fairly and potentially before congestion becomes a problem [Crisan: see section 0078].

Regarding claim 17, Eswaran and Levy disclose all claimed limitation above. However, Eswaran and Levy do not explicitly disclose the features comprising:
the computer-readable storage medium of claim 15, wherein the controlling of one or more actions comprises adjusting a quality of service of the network device associated with packets of the identifiable flow. 
Crisan discloses a method of monitoring transmission of data comprising the features:
the computer-readable storage medium of claim 15, wherein the controlling of one or more actions comprises adjusting a quality of service of the network device associated with packets of the identifiable flow [Crisan: see Figures 4 & 6 and sections 0064 – 0077 & sections 0049 - 0063; a logically centralized load manager (which may be physically distributed) may determine any culprit flow(s) and may send individual control messages to each culprit flow source; the control message may be an unicast signal with per-source specific controls including a new transmission rate].  
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Eswaran with Levy by incorporating techniques of Crisan in order to provide a more robust system that provides an early indicator of congestion, allowing action to be taken fairly and potentially before congestion becomes a problem [Crisan: see section 0078].

s 5 – 6, 13 – 14, and 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eswaran et al. (US 7808898 B2) in view of Levy et al. (US 2018/0288145 A1) and further in view of Babiarz et al. (US 9654383 B2).

	Regarding claim 5, Eswaran and Levy disclose all claimed limitation above. However, Eswaran and Levy do not explicitly disclose the features comprising:
the method of claim 1, wherein the controlling of one or more actions comprises load balancing packets of the identifiable flow
Babiarz discloses a method for route optimization using measured congestion comprising the features:
 	the method of claim 1, wherein the controlling of one or more actions comprises load balancing packets of the identifiable flow [Babiarz: see Figure 3 and column 5, line 39 – column 6, line 53; traffic performance measurement (which may reflect congestion) may be performed, when routing a data flow, to determine if an alternative path (rerouting) should be used or if both the primary and alternative paths should be used to achieve load sharing].  
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Eswaran and Levy by incorporating techniques of Babiarz in order to provide a more robust system that enhance the forwarding of packets and reduce network downtime [Babiarz: see Abstract and column 6, lines 45 – 50].


the method of claim 1, wherein the controlling of one or more actions comprises:
delaying packets of the identifiable flow; or
re-routing the packets of the identifiable flow to another route.
Babiarz discloses a method for route optimization using measured congestion comprising the features:
 the method of claim 1, wherein the controlling of one or more actions comprises:
delaying packets of the identifiable flow; or
re-routing the packets of the identifiable flow to another route [Babiarz: see Figure 3 and column 5, line 39 – column 6, line 53; traffic performance measurement (which may reflect congestion) may be performed, when routing a data flow, to determine if an alternative path (rerouting) should be used or if both the primary and alternative paths should be used to achieve load sharing].  
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Eswaran with by incorporating techniques of Babiarz in order to provide a more robust system that enhance the forwarding of packets and reduce network downtime [Babiarz: see Abstract and column 6, lines 45 – 50].

	Regarding claim 13, Eswaran and Levy disclose all claimed limitation above. However, Eswaran and Levy do not explicitly disclose the features comprising:
the network device of claim 9, wherein the controlling of one or more actions comprises load balancing packets of the identifiable flow
Babiarz discloses a method for route optimization using measured congestion comprising the features:
 	the network device of claim 9, wherein the controlling of one or more actions comprises load balancing packets of the identifiable flow [Babiarz: see Figure 3 and column 5, line 39 – column 6, line 53; traffic performance measurement (which may reflect congestion) may be performed, when routing a data flow, to determine if an alternative path (rerouting) should be used or if both the primary and alternative paths should be used to achieve load sharing].  
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Eswaran with Levy by incorporating techniques of Babiarz in order to provide a more robust system that enhance the forwarding of packets and reduce network downtime [Babiarz: see Abstract and column 6, lines 45 – 50].

	Regarding claim 14, Eswaran and Levy disclose all claimed limitation above. However, Eswaran and Levy do not explicitly disclose the features comprising:
the network device of claim 9, wherein the controlling of one or more actions comprises:
delaying packets of the identifiable flow; or
re-routing the packets of the identifiable flow to another route.

 the network device of claim 9, wherein the controlling of one or more actions comprises:
delaying packets of the identifiable flow; or
re-routing the packets of the identifiable flow to another route [Babiarz: see Figure 3 and column 5, line 39 – column 6, line 53; traffic performance measurement (which may reflect congestion) may be performed, when routing a data flow, to determine if an alternative path (rerouting) should be used or if both the primary and alternative paths should be used to achieve load sharing].  
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Eswaran with Levy by incorporating techniques of Babiarz in order to provide a more robust system that enhance the forwarding of packets and reduce network downtime [Babiarz: see Abstract and column 6, lines 45 – 50].

	Regarding claim 19, Eswaran and Levy disclose all claimed limitation above. However, Eswaran and Levy do not explicitly disclose the features comprising:
the computer-readable storage medium of claim 15, wherein the controlling of one or more actions comprises load balancing packets of the identifiable flow
Babiarz discloses a method for route optimization using measured congestion comprising the features:
the computer-readable storage medium of claim 15, wherein the controlling of one or more actions comprises load balancing packets of the identifiable flow [Babiarz: see Figure 3 and column 5, line 39 – column 6, line 53; traffic performance measurement (which may reflect congestion) may be performed, when routing a data flow, to determine if an alternative path (rerouting) should be used or if both the primary and alternative paths should be used to achieve load sharing].  
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Eswaran with Levy by incorporating techniques of Babiarz in order to provide a more robust system that enhance the forwarding of packets and reduce network downtime [Babiarz: see Abstract and column 6, lines 45 – 50].
	Regarding claim 20, Eswaran and Levy disclose all claimed limitation above. However, Eswaran and Levy do not explicitly disclose the features comprising:
the computer-readable storage medium of claim15, wherein the controlling of one or more actions comprises:
delaying packets of the identifiable flow; or
re-routing the packets of the identifiable flow to another route.
Babiarz discloses a method for route optimization using measured congestion comprising the features:
 the computer-readable storage medium of claim 15, wherein the controlling of one or more actions comprises:
delaying packets of the identifiable flow; or
re-routing the packets of the identifiable flow to another route [Babiarz: see Figure 3 and column 5, line 39 – column 6, line 53; traffic performance measurement (which may reflect congestion) may be performed, when routing a data flow, to determine if an alternative path (rerouting) should be used or if both the primary and alternative paths should be used to achieve load sharing].  
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Eswaran with Levy by incorporating techniques of Babiarz in order to provide a more robust system that enhance the forwarding of packets and reduce network downtime [Babiarz: see Abstract and column 6, lines 45 – 50].

Allowable Subject Matter
6.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
7.	Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUVENA LOO whose telephone number is (571)270-1974.  The examiner can normally be reached on M-F 8:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUVENA W LOO/Examiner, Art Unit 2473                                                                                                                                                                                                        
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473